COURT OF APPEALS OF VIRGINIA


Present:   Judges Willis, Frank and Clements


THERESA JONES
                                            MEMORANDUM OPINION *
v.   Record No. 2110-00-2                       PER CURIAM
                                             FEBRUARY 13, 2001
RICHMOND DEPARTMENT OF SOCIAL SERVICES


           FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                       Melvin R. Hughes, Judge

           (Robert D. Shrader, Jr.; Steingold and
           Shrader, on brief), for appellant.

           (Alexandra Silva, Assistant City Attorney;
           Karen Matthews, guardian ad litem for the
           minor child, on brief), for appellee.


     Theresa Jones appeals the decision of the circuit court

terminating her parental rights to her daughter.    She contends the

evidence was insufficient to show that she "was without good

cause, unwilling or unable to substantially remedy the conditions

leading to the removal."    Upon reviewing the record and briefs of

the parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the decision of the trial court.

Rule 5A:27.




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
                              BACKGROUND

     On June 2, 1998, Richmond Department of Social Services (DSS)

obtained temporary custody of Jones' then twenty-two-month-old

daughter, Crystal, while Jones began serving a six-month jail

sentence. 1   According to Kelly Davis, a DSS social worker, none of

appellant's relatives were "interested in getting custody" of the

child at that time.    Moreover, the man with whom Jones lived at

the time refused to assume custody of the child.

     Davis testified that she spoke with Jones in June of 1998 and

told her that she was to get into a substance abuse program upon

her release from jail.    Davis also told Jones that she "would help

her as far as finding housing and employment as well."

     On June 16, 1998, the juvenile and domestic relations

district court (juvenile court) entered a preliminary protective

order directing Jones "[t]o cooperate in the provision of . . .

reasonable services or programs designed to protect the child's

life, health and normal development."      The order instructed Jones

to attend TASC, which is a substance abuse program, to "follow

treatment recommendations to completion," to "obtain stable

housing and employment," to "enter and complete a parenting

class," and to "cooperate w[ith] RDSS."




     1
       This incarceration was the first of four incarcerations
involving Jones during the time period that DSS had custody of
the child.


                                - 2 -
     In November 1998, one month before Jones' release from jail,

DSS placed the child in the custody of Cindy May Jones, Jones'

mother and the child's grandmother.2     Years earlier, grandmother

had obtained custody of another child born to Jones.     That child,

who was fourteen years old at the time of the hearing, was eight

months old when grandmother acquired custody of him.

     Jones was released from jail on December 14, 1998.     She

contacted her social worker, Davis, saying she was staying with

her mother, Cindy Jones.

     Grandmother testified as follows regarding the period after

Jones' December 1998 release from jail:

           [W]e had agreed that I was working at night
           and she was going to keep the—her baby at my
           house and she was going to get a job working
           the daytime, but she never wanted to do
           that. So I had to get my other daughter to
           keep Crystal at night, and [Jones] went on
           her way[;] she wanted to go out at night.

     Grandmother noticed that Jones "was doing drugs" after her

December 1998 release.     She recalled incidents where Jones would

go into the bathroom and return with blood running down her arm.

Grandmother testified that Jones spent little time with the

child.   According to grandmother, Jones became violent when she

was unable to obtain heroin.    Jones stayed with the grandmother



     2
       Davis explained that she placed the child with the
grandmother "in November of '98 with the possibility when
[Jones] got out [in December 1998], [Jones] would soon live with
Grandmother and child in the grandmother's home."


                                 - 3 -
approximately two weeks before moving out and leaving the child

with grandmother.

     On December 29, 1998, Jones telephoned Davis and asked for

assistance with her substance abuse problem.   On January 5, 1999,

Davis tried to contact Jones to tell her that she had scheduled an

appointment for her at the Richmond Behavioral Health Authority

(RBHA) for a drug treatment assessment and evaluation; however,

Davis was informed that Jones had been jailed again (the second

incarceration).   As a result, treatment was again postponed.

     After Jones' second release from jail, Davis contacted Jones

to inform her that she, Davis, had made another appointment for

her at RBHA for a February 3, 1999 assessment and evaluation.

Davis accompanied Jones to this assessment.    RBHA scheduled Jones

to enter a detox program on February 16, 1999.   On February 17,

1999, Jones informed Davis she did not attend the detox program

because they would not give her enough medication to detox.     Jones

told Davis that she called Human Resources, Incorporated and that

they would help her enter the methadone clinic on March 8, 1999.

     Paige Brodie, a substance abuse counselor with Human

Resources testified that Jones was on methadone maintenance from

1996 until 1998, but "was discontinued from the Methadone program

for noncompliance."   On March 8, 1999, Jones entered the relapse

prevention program.   "She left of her own accord" on March 11,

1999, without explanation.   Brodie stated that the programs last

twenty-one or twenty-eight days "depending on what they are

                               - 4 -
approved for."    After a participant finishes a twenty-one or

twenty-eight day program, counselors determine what individualized

aftercare treatment is required.    Because Jones was not in the

initial program long enough, Brodie was unable to determine what

type of aftercare she would need.

        Because Jones was not making progress towards being

responsible and because grandmother was already raising one of

Jones' children, grandmother relinquished custody of the child in

March 1999.    In April 1999, DSS placed the child into foster care

with foster mother Cheryl Turner and Turner's husband.      Turner

explained that the child exhibited problems with her eyes and

speech when she first arrived, but she had made much progress and

improvement while in Turner's care.

        In late April or early May of 1999, Jones was incarcerated

for the third time, this time for violating the terms of her

probation.    Specifically, Jones failed to pass a urine screening

for illegal drugs.    At the time, Jones was unemployed.

        On July 13, 1999, DSS filed a foster care service plan and

foster care service plan review with a goal of adoption and a

target date of December 1999.

        Jones was released from her third incarceration in September

1999.    Shortly thereafter, she began using drugs again.

        On November 18, 1999, DSS petitioned the juvenile court to

terminate Jones' residual parental rights.    The petition cited

Code §§ 16.1-283(C)(1) and (C)(2) as the basis for termination.

                                 - 5 -
        Jones was incarcerated again in December 1999 until March 13,

2000, at which time the court ordered her to enter the Rubicon

Treatment Center.    According to Jones, she entered Rubicon's

ninety-day substance abuse program and completed it on June 13,

2000.    Although Jones indicated she had overcome her addiction,

she testified, "I try to attend NA meetings when I get a chance

and work and just try to focus on positive things besides using

[drugs] even though it crosses my mind every day."    Jones said she

obtained a job at a motel on June 12, 2000.    Jones stated that she

does not get along with any of her relatives, thus diminishing the

possibility that they will provide any assistance.    At the time of

the July 2000 hearing, Jones was living with the man who had been

her boyfriend for the previous eight years.

        At the July 17, 2000 hearing, Jones conceded that Davis tried

to get her into a drug treatment program when she was released

from jail in December 1998, but, "[a]t that time," Jones "felt

like [she] wasn't ready to get into a program."    Jones admitted

using heroin after her December 1998 release.

        Social worker Davis testified that she arranged for Jones to

visit Crystal at the DSS office and provided transportation for

the child at those visits.    Although Jones "was welcomed to have

any visitation she wanted" during those periods when she was not

incarcerated, Jones often would telephone and cancel scheduled

visits.    According to Davis, Jones visited the child approximately

seven times from February 1999 until July 2000.

                                 - 6 -
     By order dated August 17, 2000, the trial court found that

DSS made reasonable efforts to prevent the child's removal from

the home, to return the child to Jones, and to locate suitable

relatives for alternative placement.    "Despite the efforts of

social, mental health, and other rehabilitative agencies to remedy

the situation that led to, and required the continuation of, the

placement of this child in foster care, Ms. Jones failed, without

good cause, to remedy substantially these conditions."   Finding

that the best interests of the child will be served by termination

and "proceeding towards adoption," the trial court terminated

Jones' residual parental rights.

                             ANALYSIS

     "When addressing matters concerning a child, including the

termination of a parent's residual parental rights, the

paramount consideration of a trial court is the child's best

interests."   Logan v. Fairfax County Dep't of Human Dev., 13 Va.

App. 123, 128, 409 S.E.2d 460, 463 (1991).

          "In matters of a child's welfare, trial
          courts are vested with broad discretion in
          making the decisions necessary to guard and
          to foster a child's best interests." The
          trial court's judgment, "when based on
          evidence heard ore tenus, will not be
          disturbed on appeal unless plainly wrong or
          without evidence to support it."

Id. (citations omitted).

     The residual parental rights of a parent may be terminated

if a parent


                               - 7 -
          without good cause, ha[s] been unwilling or
          unable within a reasonable period of time
          not to exceed twelve months from the date
          the child was placed in foster care to
          remedy substantially the conditions which
          led to or required continuation of the
          child's foster care placement,
          notwithstanding the reasonable and
          appropriate efforts of social, medical,
          mental health or other rehabilitative
          agencies to such end. Proof that the parent
          . . . without good cause, [has] failed or
          been unable to make substantial progress
          towards elimination of the conditions which
          led to or required continuation of the
          child's foster care placement in accordance
          with their obligations under and within the
          time limits or goals set forth in a foster
          care plan filed with the court or any other
          plan jointly designed and agreed to by the
          parent . . . shall constitute prima facie
          evidence of this condition. The court shall
          take into consideration the prior efforts of
          such agencies to rehabilitate the parent or
          parents prior to the placement of the child
          in foster care.

Code § 16.1-283(C)(2).

     Jones contends the trial court erred in finding that she

failed, without good cause, to remedy substantially the conditions

that led to or required continuation of placement of the child in

foster care.

     The child was placed in foster care on June 2, 1998, and

remained in foster care until the July 17, 2000 hearing, a period

in excess of two years.   On June 16, 1998, the juvenile court

issued a protective order directing Jones to obtain and complete

treatment, find stable housing, get a job, complete a parenting

class and cooperate with DSS upon her release.   DSS removed the


                               - 8 -
child from foster care in November 1998 and placed her with the

grandmother in hopes of reuniting Jones and her daughter upon

Jones' December 1998 release from jail.      Jones remained with the

grandmother and child for approximately two weeks, after which she

chose to leave.    She never obtained employment, and, although she

had not taken any heroin during her six-month period of

incarceration, she resumed taking heroin upon her release.

Despite asking for help in obtaining treatment in late December

1998, Jones was incarcerated a second time when the social worker

tried to contact her in early January 1999 about a scheduled

appointment for treatment.

        The social worker made another appointment for Jones to

receive treatment on February 16, 1999, following her second

release from jail.    Jones, however, decided not to enter that

program and notified the social worker of that fact a day after

failing to attend.

        On March 8, 1999, Jones entered another treatment program,

but left after three days without explanation and without

completing the program.

        In March 1999, grandmother returned the child to DSS, which

placed her in another foster home.       This was the child's third

placement by DSS since June 2, 1998.

        Jones continued using heroin in February and March of 1999

and, in April or May of 1999, she was incarcerated for the third

time.    Upon her release in September 1999, Jones did not obtain

                                 - 9 -
employment or get substance abuse treatment.    Instead, she began

using heroin again.

        In December 1999, one month after DSS petitioned to terminate

Jones' parental rights, Jones was incarcerated for the fourth

time.    At that time, the child had been in the care of DSS for

seventeen months.

        Although Jones completed a court-ordered ninety-day

in-patient program on June 13, 2000, at the time of the July 17,

2000 hearing in the trial court, the child had been under the care

of DSS for over two years.    According to Jones, she had only

recently obtained a job and completed a substance abuse program.

In light of Jones' past noncompliance in 1998 with the methadone

program, her conduct over the two years that DSS had custody of

the child, her lack of any support from family or friends, her

belated treatment that was forced on her while incarcerated, and

her brief period of employment following release, the evidence

showed that Jones had not remedied substantially the conditions

that led to foster care placement.    Moreover, Jones testified that

she thinks about using heroin every day.

        The record supports the trial court's finding that DSS

presented clear and convincing evidence satisfying the statutory

requirements of Code § 16.1-283(C)(2) and established that

termination of Jones' parental rights was in the child's best

interests.    Accordingly, we summarily affirm the decision.

                                                              Affirmed.

                                 - 10 -